     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 1 of 27


 1 Melissa G. Fulgencio (CBN 277663)
   E-mail: mel@upliftlaw.net
 2
   UPLIFT LAW, P.C.
 3 650 North Rose Drive, Suite 620
   Placentia, California 92870
 4 Telephone: 714.248.5612

 5 Facsimile: 714.582.3990
 6 ATTORNEY FOR PLAINTIFFS
     Excel Fitness Fair Oaks, LLC; Jaguar
 7 Muay Thai, LLC; and Excel Fitness, LLC
 8
                            UNITED STATES DISTRICT COURT
 9
                           EASTERN DISTRICT OF CALIFORNIA
10
11
     EXCEL FITNESS FAIR OAKS, LLC, a                    Case No.
12 California limited liability company;
     JAGUARY MUAY THAI, LLC, a                          COMPLAINT FOR DECLARATORY
13 California limited liability company;                RELIEF, INJUNCTIVE RELIEF, AND
     EXCEL FITNESS, LLC, a California                   DAMAGES
14 limited liability company,
15                 Plaintiffs,

16          v.

17 GAVIN NEWSOM, in his official capacity
     as Governor of California; XAVIER
18 BECERRA, in his official capacity as the
     Attorney General of California; SANDRA
19 SHREWY, MPH, MSW, in her official
     capacity as the Interim Director and State
20 Public Health Officer; DARRELL
     STEINBERG, in his official capacity as
21 Mayor of the City of Sacramento; THOM
     BOGUE, in his official capacity as Mayor of
22 the City of Dixon; OLIVIA KASIRYE,
     MD, in her official capacity as Sacramento
23 County Public Health Officer; BELA
     MATYAS, MD, in his official capacity as
24 Solano County Public Health Officer;
     SCOTT R. JONES, in his official capacity
25 as Sacramento County Sheriff; THOMAS A.
     FERRARA, in his official capacity as
26 Solano County Sheriff; DANIEL HAHN, in
     his official capacity as Chief of Police of the
27 City of Sacramento; ROBERT
     THOMPSON, in his official capacity as
28 Chief of Police of the City of Dixon; ANNE
     MARIE SCHUBERT, in her official
                                                  -1-                 Case No. _____________
                                                                                COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 2 of 27


 1 capacity as Sacramento County District
     Attorney; KRISHNA A. ABRAMS, in her
 2 official capacity as Solano County District
     Attorney; SUSANA ALCALA WOOD, in
 3 her official capacity as City Attorney for the
     City of Sacramento; DOUGLAS WHITE, in
 4 his official capacity as City Attorney for the
     City of Dixon; PHIL SERNA, in his official
 5 capacity as a Sacramento County
     Supervisor; PATRICK KENNEDY, in his
 6 official capacity as a Sacramento County
     Supervisor; SUSAN PETERS, in her official
 7 capacity as a Sacramento County
     Supervisor; SUE FROST, in her official
 8 capacity as a Sacramento County
     Supervisor; DON NOTTOLI, in his official
 9 capacity as a Sacramento County
     Supervisor; ERIN HANNIGAN, in her
10 official capacity as Solano County
     Supervisor; MONICA BROWN, in her
11 official capacity as Solano County
     Supervisor; JIM SPERING, in his official
12 capacity as Solano County Supervisor;
     JOHN VASQUEZ, in his official capacity as
13 Solano County Supervisor; SKIP
     THOMSON, in his official capacity as
14 Solano County Supervisor; and DOES 1
     through 100,
15
                    Defendants.
16

17
            Plaintiffs Excel Fitness Fair Oaks, LLC, a California limited liability company; Jaguar
18
     Muay Thai, LLC, a California limited liability company; and Excel Fitness, LLC, a California
19
     limited liability company (hereinafter collectively referred to as “Plaintiffs”), by and through
20
     their attorneys of record, Uplift Law, P.C., allege claims against the above-named Defendants
21
     Gavin Newsom, in his official capacity as Governor of California; Xavier Becerra, in his
22
     official capacity as Attorney General of California; Sandra Shrewy, MPH, MSW, in her
23
     official capacity as the Director and State Public Health Officer; Darrell Steinberg, in his
24
     official capacity as Mayor of the City of Sacramento; Thom Bogue, in his official capacity as
25
     Mayor of the City of Dixon; Olivia Kasirye, in her official capacity as Sacramento County
26
     Public Health Officer; Bela Matyas, MD, in her official capacity as Solano County Public
27
     Health; Thomas A. Ferrara, in his official capacity as Solano County Sheriff; Daniel Hahn,
28

                                                -2-
                                                                                    COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 3 of 27


 1 in his official capacity as Sacramento Chief of Police; Robert Thompson in his official
 2 capacity Chief of Police of the City of Dixon; Summer Stephan, in her official capacity as
 3 San Diego County District Attorney; Greg Cox, in his official capacity as a San Diego County
 4 Supervisor; Dianne Jacob, in her official capacity as a San Diego County Supervisor; Kristin

 5 Gaspar, in her official capacity as an San Diego County Supervisor; Nathan Fletcher, in his
 6 official capacity as a San Diego County Supervisor; Jim Desmond, in his official capacity as
 7 a San Diego County Supervisor; and DOES 1 through 100 (hereinafter collectively referred
 8 to as “Defendants”) as follows:
 9                               NATURE OF THE ACTION
10         1.     Following the outbreak and subsequent global pandemic regarding the novel
11 coronavirus, the State of California began taking purported emergency measures in an effort
12 to slow the spread of COVID-19 such that the medical infrastructure in place is not
13 overwhelmed.
14         2.     The sovereign people of the State of California have graciously endured an
15 unprecedented suspension of their civil liberties.
16         3.     However, all government power in this country, no matter how well-intentioned,
17 derives only from the state and federal constitutions. Governmental power cannot be
18 exercised in conflict with the constitution, even in a pandemic. The Constitution is not

19 suspended when the government declares a state of disaster. See In Re Salon A La Mode, Et
20 Al., No. 20-0340 (Tex. May 5, 2020) (citing In Re Abbott, No. 20-0291, 2020 WL 1943226,
21 at *1 (Tex. Apr. 23, 2020).
22         4.     As COVID-19 spread, local officials scrambled to implement a myriad of
23 measures purporting to protect Californians. California’s Governor issued Executive Orders
24 to establish state-wide regulations, which were also implemented and enforced on the county
25 and city level.
26         5.     Plaintiffs have filed this Action in an effort to challenge the constitutionality of
27 Defendants’ Orders that severely limit Plaintiffs’ civil rights and liberties by ordering the
28

                                               -3-
                                                                                   COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 4 of 27


 1 citizens of the State of California “shelter-in-place” and effectively close any businesses
 2 Defendants have arbitrarily deemed “Non-Essential.”
 3         6.     Defendants’ Orders have violated, and continue to violate, Plaintiffs’ rights
 4 under both the California Constitution, as well as the United States Constitution. As a result

 5 of Defendants’ unlawful violations of Plaintiffs’ civil liberties and rights, Defendants have
 6 also caused severe economic damage to Plaintiffs. The economic damages suffered by
 7 Plaintiffs is such that Plaintiffs may never financially recover from the harm
 8         7.     Accordingly, Plaintiffs have filed this Action seeking: 1) equitable and
 9 injunctive relief to enjoin enforcement of Defendants’ Orders; 2) declaratory relief that
10 Defendants’ Orders violate Plaintiffs’ civil rights under: a) U.S.C. § 1983 of the Federal Civil
11 Rights Act; b) the Due Process Clause of the Fifth Amendments; c) the Due Process Clause of
12 the Fourteenth Amendments; and c) Article 1, Sections 1, 7, and 19 of the California
13 Constitution; 3) attorneys’ fees and costs incurred by Plaintiffs’ in an amount according to
14 proof; 4) monetary damages; and 5) such other and further relief as this Court deems just and
15 appropriate.
16                                      THE PARTIES
17 Plaintiffs
18         8.     Plaintiff Excel Fitness Fair Oaks, LLC is a California limited liability company
19 authorized and doing business in the State of California as Excel Fitness (“Excel Fair Oaks”).
20 Excel Fair Oaks’ principal place of business is located in Fair Oaks, Sacramento County,
21 California.
22         9.     Plaintiff Jaguar Muay Thai, LLC is a California limited liability company
23 authorized and doing business in the State of California as Jaguar Muay Thai (“Jaguar”).
24 Jaguar’s principal place of business is located in Sacramento, Sacramento County, California.
25         10.    Plaintiff Excel Fitness, LLC (“Excel”) is a California corporation authorized
26 and doing business in the State of California as Excel Fitness (“Excel”). Excel’s principal place
27 of business is located in Dixon, Solano County, California.
28 Defendants

                                               -4-
                                                                                  COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 5 of 27


 1         11.     Defendant Governor Gavin Newsom (“Newsom” or “Governor”)) is made a
 2 party to this Action in his official capacity as the Governor of the State of California. The
 3 California Constitution vests the “supreme executive power of the State” in the Governor, who
 4 “shall see that the law is faithfully executed.” Cal. Const. Art. V, § 1. Governor Newsom

 5 signed Executive Order N-33-20 (the “Executive Order”) on or about March 17, 2020.
 6         12.     Defendant Xavier Becerra (“Becerra”) is made a party to this Action in his
 7 official capacity as the Attorney General of California. Under California law, Becerra is the
 8 chief law enforcement officer with supervision over all sheriffs in the State of California. Cal.
 9 Const. Art. V, § 13.
10         13.     Defendant Sandra Shrewy, MPH, MSW (Shrewy”) is made a party to this Action
11 in her official capacity as the Director and State Public Health Officer and is sued in her official
12 capacity pursuant to Ex Parte Young to challenge the constitutionality of her office’s list of
13 “Essential Critical Infrastructure Workers” which was issued by Dr. Angell on March 22, 2020
14 to complement Newsom’s Executive Order.
15         14.     Defendant Darrell Steinberg (“Steinberg”) is made a party to this Action in his
16 official capacity as the Mayor of Sacramento in the State of California. Steinberg is sued in

17 his official capacity under the rule of Ex Parte Young to enjoin the enforcement of any Order,
18 instituted to shut down all “Non-Essential” businesses.

19         15.     Defendant Thom Bogue (“Bogue”) is made a party to this Action in his official
20 capacity as the Mayor of Dixon in the State of California. Bogue is sued in his official capacity
21 under the rule of Ex Parte Young to enjoin the enforcement of any Order, instituted to shut
22 down all “Non-Essential” businesses.
23         16.     Defendant Olivia Kasirye, MD (“Kasirye”) is made a party to this Action in her
24 official capacity as the Sacramento County Public Health Officer in the State of California.
25 Kasirye is sued in her official capacity under the rule of Ex Parte Young to enjoin the
26 enforcement of any Order, instituted to shut down all “Non-Essential” businesses.
27         17.     Defendant Bela Matyas, MD (“Matyas”) is made a party to this Action in her
28 official capacity as the Solano County Public Health Officer. Matyas is sued in her official

                                                 -5-
                                                                                    COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 6 of 27


 1 capacity under the rule of Ex Parte Young to enjoin the enforcement of any Order, instituted
 2 to shut down all “Non-Essential” businesses.
 3         18.    Defendant Susan Alcala Wood (“Wood”) is made a party to this Action in her
 4 official capacity as City Attorney for the City of Sacramento. Wood is sued in her official

 5 capacity under the rule of Ex Parte Young to enjoin the enforcement of any Order, instituted
 6 to shut down all “Non-Essential” businesses.
 7         19.    Defendant Douglas White (“White”) is made a party to this Action in her official
 8 capacity as City Attorney for the City of Dixon. White is sued in his official capacity under
 9 the rule of Ex Parte Young to enjoin the enforcement of any Order, instituted to shut down all
10 “Non-Essential” businesses.
11         20.    Defendant Scott R. Jones (“Jones”) is made a party to this Action in his official
12 capacity as Sacramento County Sheriff. Under California law, Jones has the responsibility to
13 enforce the Sacramento County Order in Sacramento County. See Cal. Gov’t Code § 26601.
14         21.    Defendant Thomas A. Ferrara (“Ferrara”) is made a party to this Action in his
15 official capacity as Solano County Sheriff. Under California law, Ferrara has the responsibility
16 to enforce the Solano County Order in Solano County. See Cal. Gov’t Code § 26601.

17         22.    Defendant Daniel Hahn (“Hahn”) is made a party to this Action in his official
18 capacity as the Chief of Police for the City of Sacramento. Under California law, Hahn has the

19 responsibility to enforce the Sacramento County Order in the City of Sacramento. See Cal.
20 Gov’t Code § 26601.
21         23.    Defendant Robert Thompson (“Thompson”) is made a party to this Action in his
22 official capacity as the Chief of Police for the City of Dixon. Under California law, Thompson
23 has the responsibility to enforce the Solano County Order in the City of Dixon. See Cal. Gov’t
24 Code § 26601.
25         24.    Defendant Anne Marie Schubert (“Schubert”) is made a party to this Action in
26 her official capacity as the Sacramento County District Attorney. Under California law,
27 Stephan has the responsibility to enforce the Sacramento County Order in Sacramento County.
28 See Cal. Gov’t Code § 26601.

                                               -6-
                                                                                 COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 7 of 27


 1         25.    Defendant Krishna A. Abrams (“Abrams”) is made a party to this Action in her
 2 official capacity as the Solano County District Attorney. Under California law, Abrams has
 3 the responsibility to enforce the Solano County Order in Solano County. See Cal. Gov’t Code
 4 § 26601.

 5         26.    Defendant Phil Serna is made a party to this Action in his official capacity as a
 6 member of the Sacramento County Board of Supervisors, which exercises broad legislative,
 7 executive, and quasi-judicial authority under California law, including the supervision of the
 8 county sheriff and public health officials.
 9         27.    Defendant Patrick Kennedy is made a party to this Action in his official capacity
10 as a member of the Sacramento County Board of Supervisors, which exercises broad
11 legislative, executive, and quasi-judicial authority under California law, including the
12 supervision of the county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§
13 25000, et seq.; Cal. Health & Safety Code § 101000.
14         28.    Defendant Susan Peters is made a party to this Action in her official capacity as
15 a member of the Sacramento County Board of Supervisors, which exercises broad legislative,
16 executive, and quasi-judicial authority under California law, including the supervision of the

17 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
18 Health & Safety Code § 101000.

19         29.    Defendant Sue Frost is made a party to this Action in her official capacity as a
20 member of the San Diego County Board of Supervisors, which exercises broad legislative,
21 executive, and quasi-judicial authority under California law, including the supervision of the
22 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
23 Health & Safety Code § 101000.
24         30.    Defendant Don Nottoli is made a party to this Action in his official capacity as
25 a member of the San Diego County Board of Supervisors, which exercises broad legislative,
26 executive, and quasi-judicial authority under California law, including the supervision of the
27 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
28 Health & Safety Code § 101000.

                                                 -7-
                                                                                 COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 8 of 27


 1         31.    Defendant Erin Hannigan is made a party to this Action in her official capacity
 2 as a member of the Solano County Board of Supervisors, which exercises broad legislative,
 3 executive, and quasi-judicial authority under California law, including the supervision of the
 4 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.

 5 Health & Safety Code § 101000.
 6         32.    Defendant Monica Brown is made a party to this Action in her official capacity
 7 as a member of the Solano County Board of Supervisors, which exercises broad legislative,
 8 executive, and quasi-judicial authority under California law, including the supervision of the
 9 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
10 Health & Safety Code § 101000.
11         33.    Defendant Jim Spering is made a party to this Action in his official capacity as
12 a member of the Solano County Board of Supervisors, which exercises broad legislative,
13 executive, and quasi-judicial authority under California law, including the supervision of the
14 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
15 Health & Safety Code § 101000.
16         34.    Defendant John Vasquez is made a party to this Action in his official capacity
17 as a member of the Solano County Board of Supervisors, which exercises broad legislative,
18 executive, and quasi-judicial authority under California law, including the supervision of the

19 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
20 Health & Safety Code § 101000.
21         35.    Defendant Skip Thomson is made a party to this Action in his official capacity
22 as a member of the Solano County Board of Supervisors, which exercises broad legislative,
23 executive, and quasi-judicial authority under California law, including the supervision of the
24 county sheriff and public health officials. See, e.g., Cal. Gov’t Code §§ 25000, et seq.; Cal.
25 Health & Safety Code § 101000.
26         36.    The true names and capacities, whether individual, corporate, associate, or
27 otherwise, of Defendants DOES 1 through 100, are unknown to Plaintiffs, who therefore sue
28 said Defendants by such fictitious names. Plaintiffs are informed and believe and thereon

                                              -8-
                                                                                COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 9 of 27


 1 allege that each of the Defendants designated herein as a DOE is responsible in some manner
 2 for the events and happenings herein referred to. As such, Plaintiffs will seek leave of Court
 3 to amend this Complaint to insert the true names and capacities of said Defendant as they
 4 become identified.

 5         37.    As alleged herein, Defendants are responsible for the implementation of various
 6 Executive Order(s) and other Civil Orders (“Orders”) that are in direct violation of the United
 7 States and California Constitutions, including but not limited to, 42 U.S.C. § 1983.
 8 Accordingly, each and every Defendant acted under color of state law with respect to all acts
 9 or omissions herein alleged.
10                              JURISDICTION AND VENUE
11         38.    The Court has subject matter jurisdiction over the claims asserted in this action
12 based upon Federal Question Jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343 because
13 this action involves rights derived from the United States Constitution and because the action
14 seeks to prevent Defendants from interfering with federal rights. This Court has authority to
15 award the requested declaratory relief under 28 U.S.C. § 2201; the requested injunctive relief
16 and damages under 28 U.S.C. § 1343(a); and attorneys’ fees and costs under 42 U.S.C. § 1988.

17         39.    Furthermore, this is, in part, a civil action under 42 U.S.C. § 1983 seeking
18 damages and injunctive relief against Defendants for committing acts, under color of law, with

19 the intent and for the purpose of depriving Plaintiffs of rights secured under the Constitution
20 and laws of the United States, as well as for refusing or neglecting to prevent such deprivations
21 and denials to Plaintiffs.
22         40.    Additionally, this action arises under 42 U.S.C. § 1983 in relation to Defendants’
23 deprivation of Plaintiffs’ Constitutional rights to Due Process and Equal Protection under the
24 Fifth and Fourteenth Amendments to the United States Constitution.
25         41.    Jurisdiction is also appropriate in this Court pursuant to 28 U.S.C. § 1343(a)(3)–
26 (4) to redress the deprivation, under color of any State law, statute, ordinance, regulation,
27 custom or usage, of any right, privilege, or immunity secured by the Constitution, and to secure
28 equitable or other relief under any Act of Congress providing for the protection of civil rights.

                                               -9-
                                                                                  COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 10 of 27


 1         42.    This Court has supplemental jurisdiction over Plaintiffs’ state law claims
 2 pursuant to 28 U.S.C. § 1367(a) because Plaintiffs’ state claims are so related to their federal
 3 claims such that they are part of the same case and controversy of those federal claims
 4 described herein under Article III of the United States Constitution.

 5         43.    The U.S. District Court for the Eastern District of California is the appropriate
 6 venue for this action pursuant to 28 U.S.C. § 1391(b)(1) and (2) because it is the District in
 7 which Defendants either maintain offices or do substantial official government work; the
 8 District in which Defendants exercise authority in their official capacities; and the District in
 9 which Defendants will continue to enforce the Orders and Emergency Directives that are the
10 basis for Plaintiffs’ claims; and the District in which substantially all of the events occurred
11 that have given rise to Plaintiffs’ claims.
12         44.    There is a present and actual controversy between and among Plaintiffs and
13 Defendants.
14         45.    The relief requested is authorized pursuant to 28 U.S.C. §§ 2201 and 2202
15 (declaratory judgment); 28 U.S.C. § 1651(a) (injunctive relief); 42 U.S.C. § 1988 (right to
16 costs, including attorneys’ fees); and Cal. Gov’t. Code § 8572 (restitution for state

17 commandeering of private or personal property during state of emergency).
18                            SUBSTANTIVE ALLEGATIONS
19 I.      THE GOVERNOR’S STAY-AT-HOME ORDER
20         46.    On March 4, 2020, California Governor Gavin Newsom (“Newsom”) declared
21 a state of emergency to exist in California in light of the COVID-19 pandemic. A true and
22 correct copy of Defendant Newsom’s Proclamation of a State of Emergency is attached hereto
23 and incorporated herein as Exhibit 1.
24         47.    On or about March 13, 2020, President Donald J. Trump proclaimed a National
25 State of Emergency as a result of the threat of the emergence of COVID-19.
26 https://www.whitehouse.gov/presidential-actions/proclamation-declaringnational-
27 emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.
28

                                                 -10-
                                                                                  COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 11 of 27


 1         48.     Subsequently, on March 19, 2020, Defendant Newsom signed Executive Order
 2 N-33-20 (the “Executive Order”). The Executive Order directed all residents “to immediately
 3 heed the current State public health directives,” including an order of the state public health
 4 officer reprinted in the Executive Order. A true and correct copy of Defendant Newsom’s

 5 Executive Order N-33-20 is attached hereto and incorporated herein as Exhibit 2.
 6         49.     The Executive Order “order[ed] all individuals living in the State of California
 7 to stay home or at their place of residence except as needed to maintain continuity of operations
 8 of the federal critical infrastructure sector as outlined at https://www.cisa.gov/identifying-
 9 critical- infrastructure-during-covid-19.”
10         50.     The Executive Order further explained that “[t]he federal government has
11 identified sixteen (16) critical infrastructure sectors whose assets, systems, and networks,
12 whether physical or virtual, are considered so vital to the United States that their incapacitation
13 or destruction would have a debilitating effect on security, economic security, public health or
14 safety, or any combination thereof.” Defendant Newsom therefore “order[ed] that Californians
15 working in these 16 critical infrastructure sectors may continue their work because of the
16 importance of these sectors to Californians’ health and well-being.”

17         51.     The Executive Order explained that it aimed “to establish consistency across the
18 state in order to ensure that we mitigate the impact of COVID-19.”

19         52.     This March 19, 2020 Executive Order sought to balance the need to protect
20 Californians from infection against the need to maintain Californians’ access to vital supplies
21 and services. In so doing, Defendant Newsom based the policy on one issue: the federal
22 government’s characterization of certain businesses as being a part of the “critical
23 infrastructure” and therefore “essential” to Californians. Thus, those businesses deemed
24 “essential” were and are allowed to continue operating as part of California’s coordinated
25 response to COVID-19.
26         53.     All other businesses, such as Plaintiffs, who did not fall into any of the sixteen
27 (16) “critical infrastructure” sectors, were automatically defined as “Non-Essential” and were
28 forced to immediately cease operations.

                                                -11-
                                                                                    COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 12 of 27


 1         54.    The Executive Order was clear that it was not establishing a state-level baseline
 2 inviting county innovation above and beyond a minimum; rather, this Executive Order
 3 intended that only certain essential businesses shall be permitted to remain open statewide to
 4 provide essential goods and services to all Californians.

 5         55.    The Public Health Officers (“PHO”) for each county were, in part, tasked with
 6 implementing these overreaching orders. It became clear very early on that the PHOs were
 7 completely out of their depth. PHOs had been given a vast amount of power that they were
 8 incompetent to wield. Unlike the Governor, PHOs are not elected positions. In fact, PHOs,
 9 some of whom are tasked with the public health of millions, do not require a degree in science
10 or medicine.
11 OLIVIA KASIRYE, MD, in her official capacity as Sacramento County Public Health Officer;
12 BELA MATYAS, MD
13         56.    Defendants Kasirye and Matyas issued similar “shelter-in-place,” “stay at
14 home,” and “shut down” orders (the “County Orders”) for all “Non-Essential” businesses on
15 or about March 17, 2020 for the Counties of Sacramento and Solano. True and correct copies
16 of these County Orders are attached hereto as Exhibit 3.

17         57.    Since the passage of the County Orders, Defendants Jones, Ferrara, Hahn, and
18 Thompson have sought to vigorously enforce them against Plaintiffs and other “Non-

19 Essential” businesses.
20         58.    Additionally, on or about March 22, 2020, Defendant Angell issued a
21 comprehensive directive setting forth the types of “Essential Critical Infrastructure Workers”
22 that were to “help state, local, tribal and industry partners as they work to protect communities,
23 while ensuring continuity of functions critical to public health and safety, as well as economic
24 and national security.”
25         59.    Altogether, Defendants’ Orders have caused widespread and catastrophic
26 damage to the California economy through the government-mandated closure of Plaintiffs’
27 businesses.
28

                                               -12-
                                                                                   COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 13 of 27


 1         60.    As a result of Defendants’ Orders mandating closure, Plaintiffs have had
 2 difficulty in satisfying their financial obligations, having been forced to lay off a significant
 3 number of employees.
 4         61.    Plaintiffs have further expended large sums of money in an effort to comply with
 5 Defendants’ vague Orders.
 6         62.    On numerous occasions, Plaintiffs have sought clarification regarding
 7 Defendants’ Orders and apparently arbitrary or selective enforcement thereof, to no avail.
 8         63.    The county level orders that were promulgated in response to the Governor’s
 9 Order were haphazard, at best, leaving California with a patchwork of entirely different laws
10 for each county. Counties were unable to agree even upon the simplest issues, such as indoor
11 and/or outdoor mask wearing, or the use of gloves.
12         64.    Further, upon information and belief, despite repeated requests by media and the
13 press, the scientific data that Defendants relied upon in promulgating their orders has never
14 been disclosed. As early as March and April 2020, the press began requesting information
15 under California’s Public Records Act. To date, no responses have been provided.
16         65.    Moreover, Defendants have asserted that violations of their orders carry criminal
17 penalties, threatening jail time and significant fines for businesses and individuals that do not
18 comply.

19         66.    Defendants’ Orders violate the Due Process Clause of the Fourteenth
20 Amendment because they fail to give reasonable notice to persons of ordinary intelligence of
21 what actions are forbidden under the law. Plaintiffs have been forced to operate between a
22 rock and a hard place, trying to comply with all of the applicable Orders, but unable to discern
23 what the applicable law permits. This is precisely the dilemma the Due Process Clause’s
24 requirement of fair notice seeks to avoid, particularly where, as here, there is no procedure for
25 Plaintiffs even to challenge the Defendants’ Orders.
26         67.    Defendant Newsom then directed the Office of Emergency Services to “take all
27 necessary steps to ensure compliance with this Order” and that the “Order shall be enforceable
28 pursuant to California law, including, but not limited to, Government Code section 8665.”

                                               -13-
                                                                                  COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 14 of 27


 1         68.    California Government Code Section 8665 states, “Any person who violates any
 2 of the provisions of this chapter or who refuses or willfully neglects to obey any lawful order
 3 or regulation promulgated or issued as provided in this chapter, shall be guilty of a
 4 misdemeanor and, upon conviction thereof, shall be punishable by a fine not to exceed one

 5 thousand dollars ($1,000) or by imprisonment not to exceed six months or by both such fine
 6 and imprisonment.”
 7 II.     THE GOVERNOR’S REOPENING ORDER
 8         69.    On May 4, 2020, Governor Newsom issued Executive Order N-60-20
 9 concerning the second and third stages of California’s “four-stage framework . . . to allow
10 Californians to gradually resume various activities” (“The Governor’s Reopening Order”).
11 The Governor’s Reopening Order directed the State Public Health Officer to “establish
12 criteria and procedures. . . to determine whether and how particular local jurisdictions may
13 implement public health measures that depart from the statewide directives,” specifically
14 “measures less restrictive than any public health measures implemented on a statewide basis.”
15 A true and correct copy of Defendant Newsom’s Executive Order N-60-20 is attached hereto
16 and incorporated by reference as Exhibit 4.

17         70.    The Governor’s Reopening Order also states that it should not be “construed to
18 limit the existing authority of local health officers” to adopt “more restrictive” or

19 “addition[al]” measures” (emphasis added). Under existing law, “[a] county or city may make
20 and enforce within its limits all local, police, sanitary, and other ordinances and regulations
21 not in conflict with general laws.” Cal. Const. art. XI, § 7 (emphasis added).
22         71.    And when, as here, the Governor exercises the State’s “police power” during a
23 state of emergency, the Governor’s “orders and regulations shall have the force and effect of
24 law.” Cal. Gov’t Code §§ 8567, 8627. Accordingly, the Governor’s Reopening Order only
25 allows counties to act within their “existing authority”—that is, to adopt measures that are
26 consistent with the Governor’s orders or that address matters on which the Governor’s orders
27 are silent. It does not, and cannot be read to, allow a county to override the Governor’s Order
28

                                              -14-
                                                                                    COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 15 of 27


 1 by extending its authority by extending its authority to include criminal penalties and possible
 2 imprisonment.
 3 IV. PLAINTIFFS’ GYM BUSINESSES
 4 Excel Fair Oaks

 5         72.    Excel Fair Oaks caters to the fitness goals of its members, and prides itself on
 6 its dedication to providing members with a safe and clean environment, high quality
 7 equipment, and qualified instructors and trainers.
 8         73.    Following Defendants’ Order mandating the closure of “Non-Essential”
 9 businesses, Excel Fair Oaks closed.
10         74.    Unable to provide its members with concrete responses regarding reopening,
11 Excel Fair Oaks members began canceling their memberships.
12         75.    While Excel Fair Oaks remained closed, they suspended membership fees and
13 collected no dues throughout its closure.
14         76.    During Excel Fair Oaks’ closure, they invested thousands of dollars toward
15 compliance with Defendants’ Orders, purchasing personal protection equipment, such as
16 masks, gloves, cleaning supplies, and thermometers, for employees.

17         77.    Excel Fair Oaks further hired additional employees to continually clean the gym
18 in accordance with Excel Fair Oaks’ new COVID-19 procedures.

19         78.    On or about June 12, 2020, Defendants permitted Excel Fair Oaks to reopen
20 with certain limitations.
21         79.    Excel Fair Oaks reopened in accordance with Defendants’ with all then-existing
22 rules and regulations from the government.
23         80.    Shortly thereafter, pursuant to Defendants’ Orders, Excel Fair Oaks was required
24 to move certain portions of its operations outside; however, Excel Fair Oaks’ ability to operate
25 outdoors in compliance with Defendants’ Orders is and was limited as a result of its location.
26         81.    Due to Defendants’ Orders and limitations placed on Excel Fair Oaks’ business
27 operations, more than two hundred (200) members canceled their memberships.
28

                                               -15-
                                                                                  COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 16 of 27


 1         82.    Patrick Rodda, Bryan Nunes, and George Nunes, Members of Excel Fair Oaks,
 2 have suffered emotional distress as a result of Defendants’ Orders and resulting limitations on
 3 Excel Fair Oaks’ business operations.
 4         83.    As a direct and proximate result of Defendants’ Orders, Excel Fair Oaks has
 5 suffered damages in the amount of approximately $278,900 as a result of training new
 6 employees on COVID-19 procedures, legal consultations, purchases for personal protective
 7 equipment, cleaning supplies, and moving equipment.
 8 Jaguar
 9         84.    Following Defendants’ Order mandating the closure of “Non-Essential”
10 businesses, Jaguar closed.
11         85.    Unable to provide its members with concrete responses regarding reopening,
12 Jaguar’s members began canceling their memberships.
13         86.    Moreover, Jaguar is heavily reliant upon student memberships. With many, if
14 not all, institutions of higher education, such as California State University – Sacramento,
15 being forced to cease all in-person classes, Jaguar has likewise suffered damages in the loss
16 of student memberships.

17         87.    While Jaguar remained closed, Jaguar suspended membership fees and collected
18 no dues throughout its closure.

19         88.    When, pursuant to Defendants’ Orders, Jaguar was allowed to reopen with
20 limitations, Jaguar’s took precautions as required by Defendants’ Orders.
21         89.    As a direct and proximate result of Defendants’ Orders, Jaguar has suffered
22 damages in the amount of approximately $61,224 as of August 31, 2020 as a result of new
23 COVID-19 procedures, legal consultations, new equipment, cleaning supplies, and other
24 upgrades to Jaguar’s facility.
25 Excel
26         90.    Excel is a business that specializes in general whole-body wellness, taking an
27 individual approach to improve members’ health and providing a safe and clean space for its
28 members.

                                              -16-
                                                                                COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 17 of 27


 1         91.    As a result of Defendants’ Orders, on or about March 18, 2020, Excel was forced
 2 to stop billing its members’ monthly dues.
 3         92.    Additionally, Excel averaged approximately 150 new members per month, the
 4 growth of which stopped as a result of Defendants’ Orders.

 5         93.    From in or around March 18, 2020 until June 11, 2020, Excel lost approximately
 6 600 members.
 7         94.    On or about June 12, 2020, Excel reopened with new cleanliness and social
 8 distancing protocols in accordance with Defendants’ Orders. However, this reopening was
 9 short-lived.
10         95.    When, pursuant to Defendants’ Orders, Excel re-opened on or about June 12,
11 2020, Excel spent approximately $5,000 on cleaning supplies in order to remain in compliance
12 with Defendants’ Orders and Center of Disease Control guidelines.
13         96.    On July 13, 2020, Defendants mandated the closure of many businesses,
14 including gyms, unless they could be modified to operate outdoors.
15         97.    Excel’s ability to operate outdoors was limited due to inadequate space, as well
16 as the unhealthy weather conditions of both extreme heat and poor air quality due to wildfires.

17         98.    Other members stated the unhealthy weather conditions from both the extreme
18 heat and the wildfires prevented them from working out outside.

19         99.    Following Defendants’ requirement that gyms and fitness centers operate
20 outside, approximately 400 additional members canceled their memberships with Excel.
21         100.   Since Excel has operated its gym and/or fitness center outside, it has failed to
22 gain any new members.
23         101.   Moreover, Defendants, by and through Defendant Thompson regularly harassed
24 Excel, citing Excel for alleged violations of Defendants’ Orders without providing Excel with
25 any clear indication as to how Excel violated Defendants’ Orders.
26         102.   The City of Dixon Police Department, at the direction of Defendant Thompson,
27 engaged in harassing behavior such that many of Excel’s members and/or employees felt
28 threatened by the police presence.

                                              -17-
                                                                                COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 18 of 27


 1         103.    As a direct and proximate result of Defendants’ Orders, Excel has suffered
 2 damages in the amount of approximately $244,000 as of August 31, 2020 as a result of new
 3 COVID-19 procedures, legal fees, citations, personal protection equipment, additional staff
 4 and related training, new equipment, cleaning supplies, and other upgrades to the Excel

 5 facility.
 6                               FIRST CLAIM FOR RELIEF
 7       VIOLATION OF THE TAKINGS CLAUSE OF THE FIFTH AMENDMENT
 8                           (By Plaintiffs against All Defendants)
 9         104.   Plaintiffs incorporate by reference and re-allege each and every allegation set
10 forth in all preceding paragraphs as if fully set forth herein.
11         105.   The United States Supreme Court has long held that “the Fifth
12 Amendment…was designed to bar Government from forcing people alone to bear public
13 burdens which, in all fairness and justice, should be borne by the public as a whole.” Armstrong
14 v. United States, 364 U.S. 40, 49 (1960).
15         106.   Defendants’ Orders and Emergency Directives mandated that because Plaintiffs
16 were “Non-Essential” businesses, they were required to shutter and cease all operations as a

17 means to slow the spread of the novel COVID-19. Such a mandate completely and
18 unconstitutionally deprived Plaintiffs of all economically beneficial use of their businesses

19 without just compensation.
20         107.   Although a sovereign government has an inherent “police power” that is
21 reserved for the States by the Tenth Amendment to the United States Constitution, such “police
22 power” is not without Constitutional limits. See Euclid v. Ambler Realty Co., 272 U.S. 365
23 (1926).
24         108.   The government’s “police power” is restricted by Constitutional considerations,
25 including but not limited to the Fifth Amendments “Takings Clause.”
26         109.   Defendants’ Orders, combined with Defendants’ enforcement thereof, has
27 caused a total or partial regulatory taking of Plaintiffs’ property without just compensation in
28 violation of the Takings Clause of the Fifth Amendment to the United States Constitution. At

                                               -18-
                                                                                 COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 19 of 27


 1 a minimum, the effect of Defendants’ Orders constitute a “partial” taking under the Penn
 2 Central three-factor test. See Penn Cent. Transp. Co. v. City of New York, 438 U.S. 104, 124
 3 (1978). As a result, Defendants’ violation of the Takings Clause of the Fifth Amendment has
 4 proximately and legally harmed Plaintiffs.

 5         110.   Plaintiffs have no adequate remedy at law and will suffer serious and irreparable
 6 harm to their Constitutional rights unless Defendants are enjoined from implementing and
 7 enforcing the Orders and Emergency Directives, namely, the financial harm Plaintiffs have
 8 suffered and continue to suffer as a result of Defendants’ unlawful Orders and Emergency
 9 Directives is such that Plaintiffs may be forced to permanently close.
10         111.   Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory
11 relief, as well as temporary, preliminary, and permanent injunctive relief invalidating the
12 Orders and Emergency Directives and restraining enforcement thereof.
13         112.   Accordingly, Plaintiffs have found it necessary to engage the services of private
14 council to vindicate their rights under law and therefore are entitled to an award of attorneys’
15 fees pursuant to 42 U.S.C. § 1988.
16                             SECOND CLAIM FOR RELIEF
17        VIOLATION OF THE DUE PROCESS CLAUSE OF THE FOURTEENTH
18                                          AMENDMENT
19                           (By Plaintiffs against All Defendants)
20         113.   Plaintiffs incorporate by reference and re-allege each and every allegation set
21 forth in all preceding paragraphs as if fully set forth herein.
22         114.   The Due Process Clause of the Fourteenth Amendment provides that “[n]o State
23 shall . . . deprive any person of life, liberty, or property, without due process of law.” The
24 fundamental liberties protected by the Due Process Clause include most of the rights
25 enumerated in the Bill of Rights. See Duncan v. Louisiana, 391 U.S. 145, 147-149 (1968).
26         115.   The liberties afforded by the Due Process Clause of the Fourteenth Amendment
27 further extend to one’s personal choices central to individual dignity and autonomy, including
28

                                               -19-
                                                                                 COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 20 of 27


 1 intimate choices that relate to personal beliefs. See, e.g., Eisenstadt v. Baird, 405 U.S. 438,
 2 453 (1972).
 3          116.   A State “violates this guarantee by taking away someone’s life, liberty, or
 4 property under a criminal law so vague that it fails to give ordinary people fair notice of the

 5 conduct it punishes, or so standardless that it invites arbitrary enforcement.” Johnson v. United
 6 States, 135 S. Ct. 2551, 2556 (2015).
 7          117.   Plaintiffs have a fundamental property interest in conducting lawful business
 8 activities that are protected by the Due Process Clause of the Fourteenth Amendment.
 9          118.   Defendants’ Orders fail to provide sufficient notice of which actions will
10 potentially subject Plaintiffs to civil or the criminal penalties. It would, at best, be unclear to
11 any person of ordinary intelligence what Defendants’ Orders collectively prohibit and/or
12 allow.
13          119.   In addition, Defendants’ Orders purport to impose criminal liability on Plaintiffs
14 and their employees should they fail to follow Defendants’ Orders. Moreover, Defendants
15 have, at times, threatened to impose criminal liability on Plaintiffs’ patrons.
16          120.   The Executive Orders, and Defendants enforcement thereof, violate Plaintiffs’
17 substantive due process rights secured by the Fourteenth Amendment to the United States
18 Constitution.

19          121.   In addition, Defendant Counties have violated the Due Process Clause insomuch
20 as it fails to provide any meaningful procedure for challenging its determination that a business
21 is non-essential, either pre or post deprivation of Plaintiffs’ constitutional right to use of their
22 property. Logan v. Zimmerman Brush Co., 455 U.S. 422, 432-33 (1982). Instead, Defendants
23 simply announced that Plaintiffs’ Gyms were not essential, without any formal process.
24          122.   Defendants’ Orders expressly deprived, and continue to deprive, Plaintiffs of
25 their rights and liberties in lawfully operating their businesses by ordering the closure of “Non-
26 Essential” businesses without affording Plaintiffs with a constitutionally adequate hearing to
27 present their case in favor of allowing Plaintiffs’ businesses to remain open.
28

                                                -20-
                                                                                     COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 21 of 27


 1         123.    Accordingly, Defendants failed to comply both procedural and substantive due
 2 process requirements as provided for by the Fourteenth Amendment of the United States
 3 Constitution when depriving Plaintiffs of their rights and liberties as they relate to Plaintiffs’
 4 respective properties / businesses, which would have given Plaintiffs a meaningful opportunity

 5 to respond to the Executive Orders and explain how and why the Executive Orders were
 6 unconstitutional as applied to Plaintiffs.
 7         124.    Because Defendants’ Orders are based upon a procedurally deficient and
 8 substantively unlawful process, Defendants directly and proximately damaged Plaintiffs by
 9 depriving Plaintiffs of their ability to lawfully operate their respective businesses without
10 unconstitutional government intervention.
11         125.    Defendants’ Orders that require Plaintiffs to abstain from conducting lawful
12 business in the State of California, violates Plaintiffs’ rights under the United States
13 Constitution.
14         126.    Plaintiffs have no adequate remedy at law and will suffer serious and irreparable
15 harm to their Constitutional rights unless Defendants are enjoined from implementing and
16 enforcing the Orders and Emergency Directives, namely, the financial harm Plaintiffs have

17 suffered and continue to suffer as a result of Defendants’ unlawful Orders and Emergency
18 Directives is such that Plaintiffs may be forced to permanently close.

19         127.    Pursuant to 42 U.S.C. §§ 1983 and 1988, Plaintiffs are entitled to declaratory
20 relief and temporary, preliminary, and permanent injunctive relief invalidating and restraining
21 enforcement of the Orders.
22         128.    Plaintiffs respectfully seek a declaration that the Defendant Counties’ Orders
23 violates the Due Process Clause of the Fourteenth Amendment to the U.S. Constitution.
24                              THIRD CLAIM FOR RELIEF
25                   VIOLATION OF THE CALIFORNIA CONSTITUTION
26                         Right to Liberty (Cal. Const. Art. 1, § 1)
27                           (By Plaintiffs against All Defendants)
28

                                                -21-
                                                                                   COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 22 of 27


 1         129.    Plaintiffs incorporate by reference and re-allege each and every allegation set
 2 forth in all preceding paragraphs as if fully set forth herein.
 3         130.    Article 1, § 1 of the California Constitution provides, in relevant part, “Article
 4 1, Section 1: All people are by nature free and independent and have inalienable rights. Among

 5 these are enjoying and defending life and liberty, acquiring, possessing, and protecting
 6 property, and pursuing and obtaining safety, happiness, and privacy.”
 7         131.    Defendants Orders have interfered both with Plaintiffs’ rights and liberties, as
 8 set forth in Article 1, Sections 1, 7, and 19 of the California Constitution, as well as deprived
 9 Plaintiffs of the use, enjoyment, and ability to operate their respective businesses on account
10 of a discriminatory and arbitrary classification as “Non-Essential” businesses.
11         132.    Defendants’ Orders have proximately and legally caused Plaintiffs’ financial
12 harm, which will continue unless and until this Court enjoins Defendants from enforcing their
13 respective Orders.
14         133.    Defendants’ Orders that require Plaintiffs to abstain from conducting lawful
15 business in the State of California, violates Plaintiffs’ rights under the California Constitution.
16         134.    Plaintiffs have no adequate remedy at law and will suffer serious and irreparable
17 harm to their Constitutional rights unless Defendants are enjoined from implementing and
18 enforcing the Orders and Emergency Directives, namely, the financial harm Plaintiffs have

19 suffered and continue to suffer as a result of Defendants’ unlawful Orders and Emergency
20 Directives is such that Plaintiffs may be forced to permanently close.
21         135.    Accordingly, Plaintiffs have found it necessary to engage the services of private
22 council to vindicate their rights under law and therefore are entitled to an award of attorneys’
23 fees pursuant to California Code of Civil Procedure § 1021.5.
24                             FOURTH CLAIM FOR RELIEF
25                   VIOLATION OF THE CALIFORNIA CONSTITUTION
26                         Right to Liberty (Cal. Const. Art. 1, § 7)
27                           (By Plaintiffs against All Defendants)
28

                                               -22-
                                                                                    COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 23 of 27


 1         136.    Plaintiffs incorporate by reference and re-allege each and every allegation set
 2 forth in all preceding paragraphs as if fully set forth herein.
 3         137.    Article 1, Section 7 of the California Constitution provides, in pertinent part:
 4         Article 1, Section 7:
 5
           (a) A person may not be deprived of life, liberty, or property without due
 6             process of law or denied equal protection of the laws; provided, that
               nothing contained herein or elsewhere in this Constitution imposes upon
 7             the State of California or any public entity, board, or official any
 8             obligations or responsibilities which exceed those imposed by the Equal
               Protection Clause of the 14th Amendment to the United States
 9             Constitution with respect to the use of pupil school assignment or pupil
               transportation. In enforcing this subdivision or any other provision of this
10
               Constitution, no court of this State may impose upon the State of
11             California or any public entity, board, or official any obligation or
               responsibility with respect to the use of pupil school assignment or pupil
12             transportation, (1) except to remedy a specific violation by such party that
13             would also constitute a violation of the Equal Protection Clause of the
               14th Amendment to the United States Constitution, and (2) unless a
14             federal court would be permitted under federal decisional law to impose
               that obligation or responsibility upon such party to remedy the specific
15
               violation of the Equal Protection Clause of the 14th Amendment of the
16             United States Constitution.

17      138.       The guarantee of equal protection under the California Constitution is
18 substantially equivalent and analyzed similarly to that provided by the Equal Protection Clause

19 of the Fourteenth Amendment to the United States Constitution. See Kenneally v. Med. Bd.,
20 27 Cal. App. 4th 489 (App. 2 Dist. 1994).
21      139.       Article 1, § 1 of the California Constitution has further been judicial defined as
22 meaning no person or class of persons shall be denied the same protections of the laws enjoyed
23 by other persons or other classes in like circumstances in the lives, liberty, and property, and
24 in their pursuit of happiness. See People v. Romo, 14 Cal.3d 189 (1975); Gray v. Whitmore,
25 17 Cal. App. 3d 1 (1971).
26      140.       Defendants’ Orders that require Plaintiffs to abstain from conducting lawful
27 business in the State of California, violates Plaintiffs’ rights under the California Constitution.
28

                                               -23-
                                                                                    COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 24 of 27


 1      141.      Plaintiffs have no adequate remedy at law and will suffer serious and irreparable
 2 harm to their Constitutional rights unless Defendants are enjoined from implementing and
 3 enforcing the Orders and Emergency Directives, namely, the financial harm Plaintiffs have
 4 suffered and continue to suffer as a result of Defendants’ unlawful Orders and Emergency

 5 Directives is such that Plaintiffs may be forced to permanently close.
 6      142.      Accordingly, Plaintiffs have found it necessary to engage the services of private
 7 council to vindicate their rights under law and therefore are entitled to an award of attorneys’
 8 fees pursuant to California Code of Civil Procedure § 1021.5.
 9                              FIFTH CLAIM FOR RELIEF
10              VIOLATION OF CALIFORNIA GOVERNMENT CODE § 8572
11                     Commandeering Private Property or Personnel
12                         (By Plaintiffs against Defendant Newsom)
13      143.      Plaintiffs incorporate by reference and re-allege each and every allegation set
14 forth in all preceding paragraphs as if fully set forth herein.
15      144.      The State of California’s Government Code, Title 2, Chapter 7, Article 3,
16 Section 8572, states in pertinent part:

17                In the exercise of the emergency powers hereby vested in him
                  during a state of war emergency or state of emergency, the
18
                  Governor is authorized to commandeer or utilize any private
19                property or personnel deemed by him necessary in carrying out
                  the responsibilities hereby vested in him as Chief Executive of
20                the state and the state shall pay the reasonable value thereof.
21
22      145.      On March 4, 2020, Defendant Newsom declared a “State of Emergency” in

23 response to the threat of the spread of COVID-19 throughout California’s communities.
24      146.      Subsequently, on or about March 19, 2020, Defendant Newsom issued

25 Executive Order N-33-20. See Exhibit 2.
26      147.      Executive Order N-33-20 states, in relevant part, that “all individuals living in

27 the State of California” “stay home or at their place of residence except as needed to maintain
28

                                               -24-
                                                                                    COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 25 of 27


 1 continuity of operations of the federal critical infrastructure sectors outlined at
 2 https://www.cisa.gov/identifying-criticalinfrastructure-during-covid-19.”
 3      148.      Defendant Newsom’s Order further “identified 16 critical infrastructure sectors
 4 (discussed herein) whose assets, systems, and networks, whether physical or virtual, are

 5 considered so vital to the United States that their incapacitation or destruction would have a
 6 debilitating effect on security, economic security, public health or safety, or any combination
 7 thereof” such that Defendant Newsom ordered that “Californians working in these 16 critical
 8 infrastructure sectors continue their work because of the importance of these sectors to
 9 Californians’ health and well-being.”
10      149.      Defendant Newsom’s Order continued, “this Order is being issued to protect the
11 public health of Californians” and that “our goal is simple, we want to bend the curve, and
12 disrupt the spread of the virus.”
13      150.      Defendant Newsom then directed the Office of Emergency Services to “take all
14 necessary steps to ensure compliance with this Order” and that the “Order shall be enforceable
15 pursuant to California law, including, but not limited to, Government Code section 8665.”
16      151.      California Government Code Section 8665 states, “Any person who violates any
17 of the provisions of this chapter or who refuses or willfully neglects to obey any lawful order
18 or regulation promulgated or issued as provided in this chapter, shall be guilty of a

19 misdemeanor and, upon conviction thereof, shall be punishable by a fine not to exceed one
20 thousand dollars ($1,000) or by imprisonment not to exceed six months or by both such fine
21 and imprisonment.”
22      152.      As a result of the issuance of the Governor’s Order, California businesses, such
23 as Plaintiffs, were not included in any of the sixteen (16) “critical infrastructure sectors,” and
24 therefore were “non-essential” and effectively ordered, under penalty of fine and threat of
25 imprisonment, to cease conducting any of their lawful daily business activities.
26      153.      By virtue of this Executive Order, Defendant Newsom commandeered and
27 utilized Plaintiffs’ businesses for the purpose of slowing the spread of COVID-19. To date,
28 however, the State of California has not paid Plaintiffs the “reasonable value thereof” in

                                               -25-
                                                                                   COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 26 of 27


 1 exchange for Defendant Newsom’s commandeering and utilization of Plaintiffs’ “non-
 2 essential” businesses.
 3     154.      Plaintiffs have found it necessary to engage the service of counsel to vindicate
 4 their rights under California Government Code Section 8572. Plaintiffs are entitled to an

 5 award of attorneys’ fees and costs pursuant to California Code of Civil Procedure Section
 6 1021.5.
 7                                 PRAYER FOR RELIEF
 8        WHEREFORE, Plaintiffs respectfully pray that this Court:
 9        A. Issue a declaratory judgment, pursuant to 28 U.S.C. § 2201 and Rule 57 of the
10            Federal Rules of Civil Procedure, that Defendants’ Orders listed above violate the
11            Due Process Clause as applied to Plaintiffs because they fail to provide fair notice
12            of what the law requires;
13        B. Set aside Defendants’ Orders; holding Defendants’ Orders to be unlawful;
14        C. Permanently enjoin Defendants and all persons and entities acting in concert with
15            Defendants, including but not limited to any law enforcement agencies, from
16            enforcing Defendants’ Orders;
17        D. Issue a Temporary Restraining Order and a preliminary injunction preventing
18            Defendants from enforcing or implementing their Orders until this Court rules upon
19            the merits of this lawsuit;
20        E. Permanently enjoin Defendants and all persons or entities acting in concert with
21            Defendants, including but not limited to any law enforcement agencies, from
22            enforcing the Orders;
23        F. Award damages arising out of their § 1983 Claims, and specifically under the Fifth
24            Amendment of the U.S. Constitution and Article 1, Section 19 of the California
25            Constitution’s Taking Clause(s);
26        G. Award Plaintiffs the reasonable value of the loss of the respective businesses by
27            virtue of Defendants’ Orders pursuant to California Government Code Section
28            8572;

                                              -26-
                                                                                COMPLAINT
     Case 2:20-cv-02153-JAM-CKD Document 1 Filed 10/26/20 Page 27 of 27


 1        H. Award reasonable attorneys’ fees and costs incurred in this action pursuant to 42
 2           U.S.C. § 1988 and Cal. Gov’t Code § 8572; and
 3        I. Any other such relief as this Court may deem just and proper.
 4

 5 Dated: October 26, 2020       UPLIFT LAW, P.C.
 6

 7                               By:
 8                                     Melissa G. Fulgencio
                                       Attorneys for Plaintiffs
 9

10
                                 LA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28

                                            -27-
                                                                               COMPLAINT
